Exhibit 10.9

[STAR REIT Services, LLC]

September 1, 2020

Rodney Emery

18100 Von Karman Ave

Suite 200

Irvine, CA 92612

Dear Rod:

In connection with and contingent on the Closing (as defined in that certain
Contribution and Purchase Agreement (the “Contribution Agreement”) by and among
the Steadfast Apartment REIT, Inc. (the “REIT”), Steadfast Apartment REIT
Operating Partnership, L.P. (the “Operating Company “) and Steadfast REIT
Investments, LLC, dated as of August 31, 2020) (the “Closing”), STAR REIT
Services, LLC (the “Company”) is pleased to offer you employment on the below
terms and conditions. If the Closing does not occur, this offer letter will
automatically terminate and be of no force or effect.

 

  •  

Title/Reporting Relationship: Your title will be Chief Executive Officer,
reporting to the Board of Directors (the “Board”).

 

  •  

Annual Base Salary: You annual base salary will be $55,000 per annum which will
be subject to applicable deductions and withholdings and paid in accordance with
the Company’s regular payroll practices. This is an exempt position that is not
eligible for overtime.

 

  •  

Benefits: You will be eligible for the same benefit programs as the Company
offers to similarly situated employees from time to time, subject to eligibility
requirements and the terms of those programs. The Company reserves the right to
change or discontinue any benefit programs at any time.

Your employment with the Company will be at-will, meaning that you or the
Company may terminate your employment relationship with the Company at any time,
with or without cause, and with or without advance notice. The “at will” nature
of your employment may only be changed in an express agreement signed by you and
the Lead Independent Director of the Company’s Board of Directors. You will be
subject to all applicable employment and other policies of the Company.

This offer is contingent on (i) you being legally authorized to work in the
United States when your employment begins; and (ii) your execution and
compliance with Exhibit A attached hereto, which outlines the confidentiality
and non-disclosure obligations you will have as an employee of the Company. If
you accept this offer, your start date will be the date of the Closing.



--------------------------------------------------------------------------------

The Company requests that you kindly confirm your acceptance of this offer by
signing and returning a copy of this letter to the attention of the undersigned
prior to August 31, 2020.

On behalf of the Company, we look forward to your acceptance of this offer and
feel confident that our relationship will be a mutually rewarding one.

 

Sincerely, /s/ Ella Neyland Ella Neyland Chief Financial Officer STAR REIT
Services, LLC

EMPLOYEE’S ACCEPTANCE

I have read, understood and agree with the foregoing. I have had a reasonable
opportunity to consider this conditional offer of employment from STAR REIT
Services, LLC. By signing this letter, I hereby accept employment with STAR REIT
Services, LLC subject to and as of the Closing, upon the terms and conditions
set forth in this letter.

 

/s/ Rodney E. Emery

   

 

RODNEY EMERY     Date

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY/NON-DISCLOSURE AGREEMENT

This Confidentiality/Non-Disclosure Agreement (the “Confidentiality Agreement”)
is made by and between Rodney Emery (“you”) and STAR REIT Services, LLC (the
“Company”) in connection with that certain offer letter dated as of September 1,
2020 (the “Offer Letter”). Capitalized terms not defined herein have the meaning
assigned in the Offer Letter.

1. You acknowledge that, in the course of your employment with the Company, you
have become and/or will become acquainted and trusted with (a) certain
confidential information and trade secrets, which confidential information
includes, but is not limited to, proprietary software, customer lists and
information, information concerning the Company’s finances, business practices,
long-term and strategic plans and similar matters, information concerning the
Company’s formulas, designs, methods of business, trade secrets, technology,
business operations, business records and files, and any other information that
is not generally known to the public or within the industry or trade in which
the Company competes and was not known to you prior to your employment with the
Company, and (b) information of third parties that the Company is under a duty
to maintain as confidential (collectively, “Confidential Information”). Except
in furtherance of your duties hereunder, you agree that you will not cause any
Confidential Information to be disclosed to third parties without the prior
written consent of the Company and that you will not, without the prior written
consent of the Company, divulge or make any use of such Confidential
Information, except as may be required by law and/or to fulfill your obligations
hereunder. Upon the termination of your employment for whatever reason, or at
any time the Company may request, you shall immediately deliver to the Company
all of the Company’s property in your possession or under your control,
including but not limited to all originals and copies of memoranda, notes,
plans, records, reports, computer files, disks and tapes, thumb drives,
printouts, worksheets, source code, software, programming work, and all
documents, forms, records or other information, in whatever form it may exist,
regarding the Company’s business, clients, products or services. Confidential
Information does not include information that: (i) becomes generally known to
the public subsequent to disclosure to you through no wrongful act of you or any
of your representatives; (ii) was known to the public prior to its disclosure to
you; or (iii) you are required to disclose by applicable law, regulation or
legal process. Additionally, the parties acknowledge and agree that the
obligations of this Confidentiality Agreement shall be in addition to and shall
not diminish any obligations that you may have to Company or any customer of
Company under any separate Non-Disclosure and Confidentiality Agreement that you
may execute during your employment with the Company.

2. You further acknowledge that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any Confidential Information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s actual or
anticipated business, research and development or existing or future products or
services and which were or are conceived,

 

- 3 -



--------------------------------------------------------------------------------

developed, contributed to or made or reduced to practice by you (whether alone
or jointly with others) while employed by the Company, whether before or after
the date of this Agreement (“Work Product”), belong to the Company. You shall
promptly disclose such Work Product to the Board and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
your employment) to establish and confirm such ownership (including assignments,
consents, powers of attorney and other instruments). You acknowledge that all
copyrightable Work Product shall be deemed to constitute “works made for hire”
under the U.S. Copyright Act of 1976, as amended, and that the Company shall own
all rights therein. To the extent that any such copyrightable work is not a
“work made for hire,” you hereby assign and agree to assign to the Company all
right, title and interest, including a copyright, in and to such copyrightable
work. The foregoing provisions of this Confidentiality Agreement shall not apply
to any invention that you developed entirely on your own time without using the
Company’s equipment, supplies, facilities or trade secret information, except
for those inventions that (i) relate to the Company’s business or actual or
demonstrably anticipated research or development, or (ii) result from any work
performed by you for the Company. In addition, this Confidentiality Agreement
does not apply to any Invention which qualifies fully for protection from
assignment to Company under any specifically applicable state law, regulation,
rule or public policy. THIS CONFIDENTIALITY AGREEMENT DOES NOT APPLY TO ANY
INVENTION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870 OF THE
LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED TO THIS
AGREEMENT AS ANNEX 1. I understand that nothing in this Agreement is intended to
expand the scope of protection provided me by Sections 2870 through 2872 of the
California Labor Code.

3. The rights and obligations of the parties under this Confidentiality
Agreement shall survive as provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions following the termination
of your employment with the Company, regardless of the manner of or reasons for
such termination.

4. Whenever possible, each provision of this Confidentiality Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Confidentiality Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Confidentiality Agreement or any action in any other
jurisdiction, but this Confidentiality Agreement shall be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

5. All issues and questions concerning the construction, validity, enforcement
and interpretation of this Confidentiality Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California, without giving effect to any choice-of-law or
conflict-of-law rules or provisions (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

 

- 4 -



--------------------------------------------------------------------------------

I have read this Confidentiality Agreement fully, understand its terms and agree
to be bound by those terms.

 

/s/ Rodney E. Emery

   

 

RODNEY EMERY     Date

 

- 5 -



--------------------------------------------------------------------------------

ANNEX 1

CALIFORNIA LABOR CODE

SECTIONS 2870-2872

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

2. Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

 

- 6 -